Name: 91/431/EEC: Commission Decision of 15 July 1992 drawing up a list of border inspection posts preselected for veterinary checks on animals from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-08-20

 Avis juridique important|31992D043191/431/EEC: Commission Decision of 15 July 1992 drawing up a list of border inspection posts preselected for veterinary checks on animals from third countries Official Journal L 237 , 20/08/1992 P. 0023 - 0028 Finnish special edition: Chapter 3 Volume 44 P. 0172 Swedish special edition: Chapter 3 Volume 44 P. 0172 COMMISSION DECISION of 15 July 1992 drawing up a list of border inspection posts preselected for veterinary checks on animals from third countries (92/431/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as amended by Directive 91/628/EEC (2), and in particular Article 28 thereof, Whereas the national authorities of the Member States have submitted to the Commission lists of border inspection posts that are to carry out veterinary checks on animals from third countries; Whereas, in line with Article 6 (3) of Directive 91/496/EEC, arrangements have been made between the Commission and the national authorities of the Member State to verify that the border inspection posts proposed are in a position to do the checking work laid down by Directive 91/496/EEC; Whereas, in line with Article 6 (4) of the said Directive, the border inspection posts must be inspected by the Commission in cooperation with the national authorities before approval can be granted; Whereas it would appear appropriate to allow the national authorities a period in which to bring these border inspection posts into line with all the requirements for their approval; whereas nonetheless as a transitional measure a list of preselected border posts should be compiled before the list of approved posts is drawn up; Whereas during this transitional period the standard of these shortlisted border posts should be assessed and any appropriate measures to promote their improvement put in hand; Whereas new posts may be proposed for addition to the list; whereas some posts may appear on the list only for inspection of certain animals; Whereas establishment of this list is without prejudice to the provisions of Article 13 of Directive 91/496/EEC dealing with establishment of the rules applicable to imports into certain parts of the territory of the Community in order to take account of constraints specific to these; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Veterinary checks on animals from third countries brought into the Community shall be carried out by the competent national authorities at the border inspection posts listed in the Annex to this Decision. Article 2 1. Before 30 June 1993 each border inspection post listed in the Annex shall be inspected by the Commission in cooperation with the national authorities. 2. If necessary a programme to correct deficiencies found shall be drawn up and implemented to a precise timetable. Article 3 Member states may, observing the requirements set out in Article 6 (3) of Directive 91/496/EEC, to propose that other border inspection posts be added to the list annexed to this Decision. Article 4 This Decision shall be reviewed, at the latest one year after its date of entry into force, after the inspection visits mentioned in Article 2 have been completed and a general report presented to the Standing Veterinary Committee. Article 5 This Decision shall apply from 1 July 1992. Article 6 This Decision is addressed to the Member States. Done at Brussels, 15 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 340, 11. 12. 1991, p. 17. ANNEX List of border inspection posts preselected for veterinary checks on animals from third countries brought into the Community Name (Town) Sea Air Road and/or rail BELGIUM Antwerpen Ã  Ã  Oostende Ã  Ã  Charleroi-Gosselies Ã  Zeebrugge Ã  Zaventem Ã  Bierset Ã  Name (Town) Sea Air Road and/or rail DENMARK Koebenhavn Ã  Ã  Esbjerg Ã  Kolding-Billund Ã  Ã  Helsingoer Ã  Frederikshavn Ã  Name (Town) Sea Air Road and/or rail GERMANY Stuttgart Ã  Weil/Rhein Ã  Bietingen Ã  Muenchen Ã  Furth im Wald - Schafberg Ã  Schirnding-Landstrasse Ã  Waidhaus Ã  Suben-Autobahn Ã  Lindau-Hoerbranz-Autobahn Ã  Kiefersfelden-Autobahn Ã  Berlin-Tegel Ã  Frankfurt/Oder Ã  Forst Ã  Schoenefeld Ã  Hamburg Ã  Ã  Frankfurt/Main Ã  Pomellen Ã  Sassnitz Ã  Rostock Ã  Duesseldorf Ã  Koeln Ã  Zinnwald Ã  Schoenberg Ã  Kiel Ã  Luebeck Ã  Bad Reichenhall Ã  Name (Town) Sea Air Road and/or rail GREECE Hellinikon (Athina) Ã  Piree Ã  Patra Ã  Peplon Ã  Thessaloniki Ã  Ã  Idomeni Ã  Evzoni Ã  Neos Kafkassos Ã  Promachon Ã  Ormenion Ã  Rodos Ã  Ã  Kakavia Ã  Igoumenitsa Ã  Name (Town) Sea Air Road and/or rail SPAIN San SebastiÃ ¡n, Pasajes, IrÃ ºn Ã  Ã  Vigo Ã  CÃ ¡diz-Algeciras Ã  MÃ ¡laga Ã  Ã  Valencia Ã  Ã  Palma de Mallorca Ã  Ã  Madrid Ã  Barcelona Ã  Ã  Santa Cruz de Tenerife Ã  Ã  Las Palmas de Gran Canaria Ã  Ã  Name (Town) Sea Air Road and/or rail FRANCE Le Havre Ã  Brest Ã  Ã  Marseille (port) Ã  Roissy Charles de Gaulle Ã  Orly Ã  Marseille-Marignane Ã  Lyon-Satolas Ã  Nice Ã  Toulouse-Blagnac Ã  Saint-Louis Ã  Ã  Saint-Julien Ã  Beauvais (*) Ã  Ã  Deauville-Saint-Gatien (*) Ã  (*) Registered horses only Name (Town) Sea Air Road and/or rail IRELAND Dublin Ã  Ã  Cork Ã  Ã  Shannon Ã  Waterford Ã  Name (Town) Sea Air Road and/or rail ITALY Torino Caselle Ã  Chiasso Ã  Milano Linate Ã  Milano Malpensa Ã  Fortezza Ã  Pontebba/Coccau Ã  Gorizia Ã  Prosecco Ã  Trieste Ã  Ã  Venezia Ã  Ancona Ã  Bari Ã  Ã  Genova Ã  Livorno Ã  Roma Fiumicino Ã  Napoli Ã  Palermo Ã  Ã  Catania Ã  Ã  Olbia Ã  Mazara del Vallo Ã  Ciampino Ã  Ã  Name (Town) Sea Air Road and/or rail LUXEMBOURG Luxembourg Ã  Name (Town) Sea Air Road and/or rail NETHERLANDS Amsterdam Ã  Ã  Rotterdam Ã  Ã  Maastricht Ã  Delfzijl Ã  Eemshaven Ã  Harlingen Ã  Eindhoven Ã  Name (Town) Sea Air Road and/or rail PORTUGAL Porto Ã  Ã  Lisboa Ã  Ã  Funchal/Madeira Ã  Ã  Praia da VitÃ ³ria Ã  Ã  Name (Town) Sea Air Road and/or rail UNITED KINGDOM Heathrow Ã  Gatwick Ã  Stansted Ã  Manchester Ã  Luton Ã  Birmingham Ã 